Johnson, Judge:
When this case was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
*506Me. Glad : I offer to stipulate that the merchandise involved herein consists of clocks of 15 jewel movements exported from Switzerland during May of 1960, and that these items were not on the final list promulgated by the Secretary of the Treasury in response to the Customs Simplification Act of 1956, which inaugurated the new value act. In other words, this falls under the new value law which went into effect in ITebruary, 1958.
I further offer to stipulate that the export value as defined under the new law is Swiss francs 123 each plus packing of Swiss francs 8.
Me. BeaveRman : From information obtained from Examiner Powell, of the office of the Appraiser of Merchandise, port of Los Angeles, the Government so stipulates.
On the agreed facts, I find that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the clocks involved herein and that such value is Swiss francs 123 each, plus packing of Swiss francs 8.
Judgment will be rendered accordingly.